Title: To Benjamin Franklin from ——— Blin, 10 December 1777
From: Blin, ——
To: Franklin, Benjamin


Monsieur
A Elbeuf Ce 10. xbre 1777
Habitant d’un Paÿs voüé depuis Longtems au commerçe et partageant avec Mes Patriottes un Interest bien permis a la deffense des vaillans americains, Il y auroit il de L’indiscretion de ma part, a vous demander, Monsieur, sur le sort de Leurs armes, des nouvelles, que nôtre Gazette nous refuse avec constançe? Elle ne produit que des Lettres de contradiction et par ce moyen nous Laisse étérnellement Languir a L’ombre de la perplexité.
Vous estes a portée d’en avoir de non suspectes et trop Juste pour les refuser a un bon francois j’en attends avec Impatiençe de L’Illustre Americain que la françe se fait gloire de posseder et suis avec un profond Respect Monsieur Votre très humble et tres obeissant Serviteur
Blin

Procureur du Roy du bailliage de Pont de l’arche et Juge en Chef du Bailliage ducal d’Elbeuf

  
Notation: Blin, elbeuf 10 xb. 77
